internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-165966-02 date date in re legend trust taxpayer taxpayer date date date fund fund year year year a dollar_figurea b dollar_figureb c dollar_figurec dollar_figured x y z plr-165966-02 dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate your generation-skipping_transfer gst tax exemptions to certain transfers to an irrevocable_trust a summary of the facts and representations submitted is as follows on date taxpayer and taxpayer taxpayers formed trust for the benefit of their daughter and her descendants article two subsection a of the trust provides that the trustee is to pay daughter trust principal and income deemed necessary for her support and maintenance income not distributed is to be added to principal article two subsection b provides daughter with a testamentary limited power to appoint trust property to her lineal_descendants pursuant to article two subsection c the trustee is to hold any trust property not appointed by daughter at her death in further trust for the benefit of taxpayers’ grandchildren until all of the grandchildren reach age or die prior thereto during this period referred to as the trust term the trustee has the discretion to pay trust income and principal for the grandchildren’s benefit article two subsection d provides that at the expiration of the trust term ie when all of the grandchildren reach age or have died prior thereto the trustee is to divide the trust property into equal shares and apportion one share to each then living grandchild and one share to the then living issue per stirpes of each deceased grandchild pursuant to article two subsection d the trustee is to distribute to the issue of a deceased grandchild the share apportioned to them per stirpes free of trust article two subsection d provides that the trustee is to distribute to each grandchild over age the share apportioned to him or her free of trust article two subsection d provides that the trustee is to hold in further trust each share that is apportioned to a grandchild under age the trustee is to pay the grandchild trust net_income annually or at more frequent intervals and trust principal at the trustee’s discretion article two subsection d provides that the trustee is to pay the grandchild one-third of the trust principal when the grandchild reaches age one- half of the remaining trust principal when the grandchild reaches age and the remaining trust principal when the grandchild reaches age article two subsections d and e provide that if a grandchild dies prior to reaching age the trust will terminate and the trustee will distribute trust property to the grandchild’s surviving issue per stirpes or in default thereof to taxpayers’ then living grandchildren and the then living issue per stirpes of any deceased grandchild or in default thereof to x y and z one-third each plr-165966-02 on date taxpayer transferred a shares in fund valued at dollar_figurea and b shares in fund valued at dollar_figureb to the trust also on date taxpayer transferred c shares in fund valued at dollar_figurec to the trust taxpayers retained an accountant to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns reporting the date gifts in preparing the form sec_709 the accountant inadvertently failed to allocate taxpayers’ gst exemptions to the gifts made to the trust in year on date taxpayer transferred dollar_figured to the trust taxpayers retained an accountant to prepare taxpayer 1's year form_709 reporting the date gift on taxpayer 1's year form_709 taxpayer consented to have the gifts made by taxpayer to third parties during year as made one-half by each in preparing the form_709 the accountant inadvertently failed to allocate taxpayers’ gst exemptions to the gift to the trust made in year in year taxpayers’ attorney discovered that taxpayers' accountant inadvertently failed to allocate taxpayers' gst exemptions to the gifts to the trust made in year sec_1 and supplemental form sec_709 for year sec_1 and were prepared and filed in year to make late allocations of taxpayers’ gst exemptions to the transfers on date and date you have represented that you have made no additional gifts to the trust and that you each have sufficient remaining gst_exemption available to apply to the year and year gifts to the trust you have requested an extension of time under sec_2642 and sec_301_9100-3 to allocate your gst exemptions to the gifts made to the trust on date and date and that for gst tax purposes your allocation will be based on the value of the property transferred to the trusts on date and date respectively law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio plr-165966-02 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable during the years at issue sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips -- a the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for purposes of chapter the gift_tax and b such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute plr-165966-02 notice_2001_50 2001_34_irb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayers are granted an extension of time of sixty days from the date of this letter to allocate their available gst exemptions to the date and date transfers to the trust taxpayers’ allocations will be effective as of date and date respectively and the gift_tax value of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to the trust plr-165966-02 the allocation for taxpayers should be made on separate supplemental form sec_709 for year sec_1 and and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of the property transferred to the trust for federal transfer_tax purposes this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter cc
